NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

J.A.S.,                            )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-2918
                                   )
H.B.D.,                            )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Pasco
County; Kemba Johnson Lewis, Judge.

Eduardo J. Mejias of AAA Family Law, LLC,
Altamonte Springs, for Appellant.

No appearance for Appellee.



PER CURIAM.


             Affirmed.




LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.